Citation Nr: 9919454	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-44 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthritis of the right shoulder.  

2.  Entitlement to service connection for plantar fasciitis, 
claimed as a disorder of the heels.  

3.  Entitlement to service connection for bilateral pes 
planus.  

4.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently rated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for sinusitis.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1968 until September 
1994.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of May and September 1996 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

A Board decision in April 1998 granted service connection for 
chronic cervical syndrome with cervical degenerative disc 
disease (DDD) and degenerative joint disease (DJD) and 
granted service connection for tinnitus but denied service 
connection for a disorder of the eyes.  The remaining issues, 
as stated on the title page were remanded for further 
development.  A rating action of July 1998 granted an 
increase from a noncompensable rating for service-connected 
lumbosacral strain to 10 percent.  Since the appellant did 
not withdraw the increased rating claim after the grant of a 
higher evaluation, that issue is still in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACTS

1.  A chronic right shoulder disorder, including symptomatic 
residuals of a preservice right clavicle fracture, did not 
preexist entrance into active service, and did not have its 
onset in service, nor did arthritis of the right shoulder 
manifest within one year after service.

2.  Plantar fasciitis and bilateral pes planus did not begin 
in active service.  

3.  The service-connected lumbosacral strain is manifested by 
not more than slight limitation of motion and no 
radiologically documented arthritis nor clinically documented 
muscle spasm or neurological involvement; additional 
functional impairment due to flare-ups of pain on use is not 
demonstrated.

4.  The veteran's sinusitis is manifested by X-ray evidence 
of a small soft tissue nodule, which might be a retention 
cyst in the right antrum, but it is not active, does not 
produce moderate impairment, and does not cause 
incapacitating episodes nor three to six non-incapacitating 
episodes a year.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder, including arthritis, was not 
incurred in or aggravated by active service, nor did 
arthritis of the right shoulder manifest to a compensable 
degree within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998). 

2.  Plantar fasciitis and bilateral pes planus were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The criteria for a rating in excess of 10 percent for a 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, Part 4 and Diagnostic Code 5292-5295 (1998). 

4.  The criteria for a compensable evaluation for sinusitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, Part 4 and Diagnostic 
Code 6513 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  The 
case was remanded in April 1998 for evidentiary development, 
fulfilling the duty to assist.  No additional evidentiary 
development has been requested and it is the determination of 
the Board that the evidentiary record is sufficient both in 
scope and in depth for a fair, impartial, and fully informed 
appellate decision.  

Background

The report of the examination for service entrance is 
unavailable but an adjunct medical history questionnaire in 
February 1968 is negative for pertinent complaints or history 
as to the veteran's right shoulder and feet.  

In a medical history questionnaire in March 1977, in 
conjunction with an examination, the veteran reported having 
sustained a fracture of the "left" collarbone when he was 
about 13 years old.  In April 1977, after performing 
continuous running, he complained of pain in his shins for 
the last week.  In May 1977 he complained of pain in the 
anterior aspect of the area of his tibias.  He stated he had 
aching after running and sometimes it hurt so much he could 
not run further.  On examination he had 'bumps' on the 
medial-anterior aspect of each tibia at boot top level.  The 
assessment was stress fractures but X-rays were obtained and 
were negative for stress fractures.  The impression was shin 
splints.  

In July 1977 the veteran complained of pain in his lower 
legs.  On examination he had good range of motion of the legs 
with minimal complaints of cramps.  There was slight edema in 
the area above the top of his boots with slight 
discoloration.  There was negative point tenderness.  The 
impression was shin splints due to stress.  

In February 1978 the veteran complained of a sore left ankle 
without any history of trauma.  There was pain on palpation 
of the Achilles tendon but he had full range of motion of the 
ankle in all planes, with pain.  There was no swelling or 
discoloration.  The impression was tendinitis.  

In a medical history questionnaire in June 1978 the veteran 
again reported having fractured his right clavicle at age 13 
but it had healed without sequelae.  In a medical history 
questionnaire in January 1983 he reported having fractured 
his right clavicle at age 11.  In a medical history 
questionnaire in January 1989 he reported having or having 
had cramps in his legs.  In a medical history questionnaire 
in February 1990 he reported having no complications from a 
clavicular fracture 30 years earlier.  

In May 1993 the veteran complained of pain in the arches of 
both feet for the last month.  The pain increased when he was 
barefoot and decreased with good support to his arches.  He 
had had an increased activity level and was an active runner.  
He reported that the tenderness was greater in the right foot 
than the left.  On examination there was obvious plantar 
sheath tenderness to palpation at the mid-arch, bilaterally.  
The examination was otherwise normal.  The assessment was 
plantar fasciitis and the veteran was instructed in a plantar 
fasciitis protocol.  

The examination for service retirement in February 1994 was 
negative for pertinent abnormality but in an adjunct medical 
history questionnaire the veteran reported having or having 
had swollen or painful joints, cramps in his legs, and a 
broken bone.  It was clarified that he had broken his right 
collarbone when he was about 15 years old and now it ached 
after exercise.  Also, running too much caused problems with 
his shin splints.  A physician noted a past right clavicle 
fracture with post exertional arthritis.  

In May 1994 the veteran complained of a 3-week history of a 
"catch" in the right acromioclavicular joint and related a 
one-year history of intermittent symptoms.  He had occasional 
paresthesia into the right index finger but full range of 
motion of the right shoulder except that he had pain upon 
internal rotation.  The impression was probable DJD of the 
right shoulder with acute flare-ups after physical training.  
He was given Motrin.  

On VA general medical examination in June 1995 the veteran 
complained of recurrent pain, soreness, and stiffness in the 
posterior aspect of the heels.  There was some tenderness at 
the posterior aspect of the heels but more so on the right.  
There was no palpable deformity and his gait was normal.  The 
diagnoses included recurrent bilateral calcaneal pains.  

On VA examination in February 1996 the veteran reported 
having flare-ups of low back pain which could last as long as 
two weeks, despite medication.  He had not had radiculopathy.  
He had had shin splints when in boot camp and again as a 
Drill Instructor.  He had fractured his right shoulder at age 
13 and had some arthritis in the joint and it ached in cold 
and wet weather.  He used arch supports for pes planus.  He 
also reported having sinus trouble the year round but he took 
no medication for this.  On examination his nose and sinuses 
were normal.  His posture, carriage, and gait were normal.  
He had normal range of motion of the right shoulder and the 
lumbosacral spine.  He had no difficulty going from a sitting 
to a lying position, and vice versa.  Deep tendons reflexes 
were present and there was no sensory loss.  Straight leg 
raising was negative.  The diagnoses included post traumatic 
arthritis of the right shoulder, a history of shin splints, 
bilateral grade II pes planus and chronic recurring 
sinusitis.  

On VA examination in June 1996 the veteran complained of 
soreness and discomfort in the area of the old clavicular 
fracture, which had been exacerbated by heavy work over the 
past 8 years.  However, despite these symptoms, he had never 
consulted a physician for relief nor ever taken medication 
for relief of pain.  His work in construction, which caused 
him to reach overhead, caused him some discomfort.  He also 
complained of low back pain.  On examination there was normal 
range of motion of the lumbosacral spine, although there was 
some resistance and stiffness on extension which was to 45 
degrees.  All joints of the upper and lower extremities were 
normal.  He was able to elevate the right clavicle as he 
brought his right shoulder into full 180 degrees of flexion.  
He had fully 90 degrees of abduction, 40 degrees of 
extension, and 90 degrees of internal and external rotation.  
There was a palpable deformity at the mid-portion of the 
right clavicle.  The examiner stated that there was no other 
clavicular deformity but there was bilateral varus deformity 
of the tibia which was not severe but was enough to cause him 
to stand in a position in which he placed his weight on the 
outside of his feet.  He wore bandages underneath the major 
arches of his feet and claimed to have pain at that location 
and to have stiffness and discomfort about the posterior 
calcaneus of each foot.  However, range of motion of the 
ankles was normal and his gait was normal.  He could walk on 
his toes and on his heels and could squat and get up 
normally.  Diagnostically, the examiner stated that there was 
a past history of a right clavicle fracture at age 13, which 
was well healed, and there was no abnormality of range of 
motion of the clavicle or shoulder.  However, by his 
description, construction work could cause some shoulder 
discomfort and it may be that this was related to the 
disability of the shoulder fracture, although objectively 
there was minimal to no abnormality except for the palpable 
deformity.  

X-rays of the veteran's lumbar spine and right clavicle in 
June 1996 were normal.  

Clinical records obtained by the RO from Allan Fedosky, M.D. 
of 1996 reflect that in August 1996 it was reported that the 
veteran had muscle tenderness of the lumbosacral spine.  He 
complained of having had intermittent back problems since 
service.  The assessment was that DDD and DJD of the 
lumbosacral spine were suspected.  In September 1996 it was 
reported that X-rays revealed, and the assessments included, 
DDD and DJD of the lumbosacral spine at L5-S1. 

On VA orthopedic examination in June 1998 copies of the July 
1998 Board remand and the claim file were reviewed prior to 
the examination.  The veteran reported that his right 
shoulder was occasionally symptomatic and he described 
episodes of a dull aching pain.  He was uncertain as to what 
caused or aggravated his shoulder but in general the pain 
lasted an hour or so.  He could usually work it out by taking 
medications and moving the shoulder.  The shoulder was 
asymptomatic at present.  The last episode of pain had been 
about 6 weeks ago.  He had no functional limitation of the 
shoulder at present.  

The veteran complained of chronic, recurrent low back pain 
which was aggravated by activities such as bending and 
lifting.  In his present job as a light equipment operator he 
had to use a shovel more than he liked, and this seemed to 
aggravate his back.  He also reported that after being seated 
for a prolonged period of time he had some stiffness after he 
first stood up.  Otherwise, he was able to stand and walk 
satisfactorily after he moved about and warmed up.  He had no 
radiation of pain into the lower extremities nor any bowel or 
bladder incontinence.  

The veteran related having occasional pain in the arches of 
his feet which was described as a cramping type of pain, 
primarily when he was in bed.  He had no functional 
limitations due to his feet and was unaware that he had flat 
feet.  

On examination the veteran had an unremarkable gait pattern.  
He had 180 degrees of flexion and abduction of his right 
shoulder and 90 degrees of internal and external rotation.  
There was no pain on motion of the right shoulder.  No 
significant deformity of the clavicle was seen.  There was no 
tenderness to palpation over the clavicle.  Impingement sign 
was negative.  Supraspinatus stress test was negative.  There 
was no evidence of deltoid atrophy.  He had 5/5 strength in 
the right shoulder.  

On examination of the veteran's back he was able to stand 
erect.  There was no spasm or tenderness.  He had 80 degrees 
of flexion, 30 degrees of extension, 35 degrees of right and 
left lateral bending and 35 degrees of right and left 
rotation.  He had no pain on motion testing.  

On examination of the veteran's feet there was no evidence of 
pes planus.  He had 10 degrees of dorsiflexion of the ankles 
and 40 degrees of plantar flexion.  There was no evidence of 
Achilles tendon spasm or displacement.  There was no plantar 
tenderness or pain on manipulation.  He was able to heel and 
toe walk and was able to squat and arise again.  Sitting 
straight leg raising was negative.  He had mild bilateral 
hamstring tightness.  Reflexes and sensation were intact in 
the lower extremities.  

The diagnoses, pending X-rays, were (1) recurrent low back 
strain; (2) healed right clavicular fracture which existed 
prior to service, asymptomatic on current and unremarkable 
examination; (3) no flat feet on current examination; (4) 
plantar fasciitis, by history, asymptomatic on current and 
unremarkable examination.  

With respect to the questions posed in the 1998 remand, the 
examiner stated that the veteran's right shoulder was 
currently asymptomatic and the current examination was 
unremarkable.  There was a history of a preservice right 
clavicular fracture but it was felt that this did not have 
any bearing on the current status of the veteran's right 
shoulder.  The examiner was unable to comment on the cause of 
any current right shoulder disability because the veteran's 
right shoulder was currently asymptomatic and the current 
examination was unremarkable.  

As to plantar fasciitis, the veteran was currently 
asymptomatic and the current examination was unremarkable.  
There was no evidence of pes planus on current examination.  
While he had complaints related to his back, his back was 
essentially unremarkable, although he had some mild bilateral 
hamstring tightness.  It was also noted that X-rays of the 
veteran's lumbar spine were normal.  A right shoulder X-ray 
revealed only a slight suggestion of a healed fracture on the 
lateral mid-clavicle with essentially anatomic position and 
alignment and near solid anatomic union.  The glenohumeral 
joint was normal and there was no abnormality of the 
shoulder.  X-rays of his feet were normal, without 
abnormality.  

The final impressions were (1) recurrent low back strain 
(with unremarkable examination and X-rays); (2) preexisting 
and healed right clavicular fracture, currently asymptomatic 
and unremarkable on X-rays and examination; (3) flat feet by 
history (or prior VA examination) currently unremarkable on 
examination and by X-ray; and (4) plantar fasciitis by 
history, asymptomatic and unremarkable on current examination 
and unremarkable X-rays.  

On VA examination of the veteran's sinuses in June 1998 the 
veteran's claim file was unavailable for review.  The veteran 
related a history of difficulty breathing through his nose as 
early as when he was in his late teens.  This consisted of 
nasal congestion, post nasal dripping, sore throats, and 
later recurrent episodes of streptococcal tonsillitis.  He 
had a tonsillectomy in 1993 without complications.  By 
'sinusitis' the veteran meant nasal congestion, head 
fullness, and some pain in the frontal and maxillary areas.  
Currently, he used only over-the-counter medications for 
nasal and sinus decongestion and antihistamines.  After 27 
years of smoking he had stopped in 1988.  He was aware that 
certain tree pollens would increase his nasal symptoms in the 
spring but he had never had asthma.  He felt that his sense 
of smell was impaired except for strong odors.  He did not 
have any headaches except for occasional episodes of 
maxillary facial pain.  He had had a nasal fracture in 1971.  

On examination there was quite considerable edema of the 
veteran's nose, consisting of swelling of the nasal 
turbinates.  There was deviation of the nasal septum which 
narrowed the right nasal passage.  There was no purulent 
material though there was some watery mucoid exudate.  There 
was no apparent nasal or sinus tenderness.  The examiner 
stated that the veteran most likely had allergic rhinitis but 
there was no evidence of acute sinusitis and it was doubted 
that he had chronic sinusitis.  However, allergic rhinitis 
could lead to episodes of acute sinusitis due to blockage of 
the meati.  X-rays of the veteran's sinuses revealed his 
paranasal sinuses were clear except for a small soft tissue 
nodule in the base of the right antrum which could represent 
a mucus retention cyst.  The impression was a small mucus 
retention cyst.  

Law and Regulations

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis which either manifests and is identified as 
such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Because of atypical circumstances, not all cases will show 
all the findings for a specific level of disability, 
especially in the more fully described grades.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  An extraschedular evaluation is assigned 
if there is an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization such as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In assessing the 
degree of disability of a service-connected disability, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2, 
4.10.  

The criteria in 38 C.F.R. § 4.40 and § 4.45, e.g., of 
functional impairment due to painful or weakened movement, 
are not "subsumed" in diagnostic codes providing for 
ratings based solely on limited motion.  Moreover, avoidance 
of pyramiding under 38 C.F.R. § 4.14 (1998) does not prohibit 
a higher rating than actually demonstrated by limitation of 
motion alone, even if the degree of limited motion is 
compensable.  Thus, there may be additional limitation of 
motion from pain or on repeated use of the joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995).  

Musculoskeletal functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Weakness is as important as limitation of 
motion.  38 C.F.R. § 4.40.  Musculoskeletal rating factors 
include the degree of range of motion, weakness, 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With 
joint pathology painful motion is a disability factor, with 
behavioral changes on testing being corroborating evidence 
thereof, and warrants at least the minimum rating.  Further, 
crepitation of soft tissue (e.g. tendons or ligaments), or 
within the joint structures should be noted as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  38 C.F.R. § 4.59.  

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, DC 5295 and provide that only slight 
subjective symptoms warrant a noncompensable evaluation but 
that characteristic pain on motion warrants a 10 percent 
evaluation.  For a 20 percent evaluation there must be muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A maximum 40 
percent schedular rating may be assigned for a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As indicated, a 40 percent rating evaluation for lumbosacral 
strain, includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, DC 5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, DC 5292.  

Under 38 C.F.R. § 4.71a, DC 5293 a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring 
attacks and with little intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
Sciatic neuritis is not uncommonly caused by arthritis of 
the spine.  38 C.F.R. § 4.59 (1998).  

New schedular rating criteria for the evaluation of maxillary 
sinusitis became effective October 7, 1996.  When the 
governing law or regulations change during the course of an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VAOGCPREC 
11-97 at 1.  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  However, where compensation is 
awarded or increased "pursuant to any Act or administrative 
issue, the effective date of such an award or increase [] 
shall not be earlier than the effective date of the Act or 
administrative issue."  Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (Haywood v. West, No. 97-25).  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  This precludes the application of a 
later liberalizing law prior to the effective date thereof.  

The criteria for the evaluation of maxillary sinusitis in 
effect prior to October 7, 1996, provided that a 
noncompensable evaluation was to be assigned when there were 
X-ray manifestations only, with symptoms being mild or 
occasional.  A 10 percent evaluation was to be assigned when 
there was moderate impairment, with discharge or crusting or 
scabbing, and infrequent headaches.  38 C.F.R. § 4.97, DC 
6513 (1996).  

Under the rating criteria which became effective October 7, 
1996 all types of sinusitis are rated under a general rating 
formula.  When sinusitis is detected by X-ray only, a 
noncompensable rating will be assigned.  When there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six  weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a 10 percent rating will be 
assigned.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

Analysis

Right Shoulder

Because there is a suggestion in the clinical evidence that 
the veteran had a right clavicle fracture prior to military 
service, the threshold legal question is whether or not a 
right shoulder disability preexisted service and, if so, 
whether is was aggravated during his military service.  In 
order to find that a condition, which was not noted on the 
veteran's entrance examination, preexisted service, there 
must be clear and convincing evidence of record to overcome 
the presumption of soundness at service entrance.  38 
U.S.C.A. § 1111 (West 1991).  The burden of proof to rebut 
this presumption of soundness rests upon VA.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993 and Gahman v. West, No. 
96-1303, slip op. at 6 and 7 (U.S. Vet. App. June 4, 1999).  

Here, the examination for service entrance is not available 
and, thus, the presumption of soundness attaches.  However, 
the only evidence that any fracture of the right clavicle 
occurred prior to service are the clinical histories related 
by the veteran during and after military service.  While the 
Board does not doubt that he had such a preservice fracture, 
there is no objective clinical evidence that the veteran had 
any residual disability stemming from the childhood right 
clavicle fracture at service entrance.  Accordingly, there is 
no clear and unmistakable evidence that the veteran had any 
right shoulder disability at service entrance.  Thus, the 
presumption of soundness is not rebutted and it logically 
follows that if there was no preexisting right shoulder 
disability, there could not have been any aggravation during 
military service.  The Board notes that although a palpable 
deformity of the mid clavicle was reported on VA examination 
in June 1996, this was not shown on numerous examinations in 
service, and if it was related to the preservice clavicle 
fracture, there is no evidence of a worsening, or 
aggravation, of the deformity during service.  It is also 
noted that no significant deformity was found on the 1998 VA 
examination, and the record shows no disability resulting 
from a deformity of the clavicle.

Rather, the question presented is whether a right shoulder 
disability, including any arthritis, was incurred during 
active service or whether arthritis of the right shoulder 
manifested to a compensable degree within one year after 
service discharge.  In this regard, the veteran had some 
right shoulder complaints in service, in 1994, and on VA 
examinations after service has related having some complaints 
about his right shoulder, particularly in cold or wet 
weather.  While there have been some clinical notations 
indicating that the veteran had arthritis in the right 
shoulder, arthritis in the right shoulder has never been 
radiologically documented.  Consequently, the veteran could 
not have had right shoulder arthritis during service or 
within one year thereafter.  

The postservice examinations have shown no disability of the 
right shoulder.  Except for the palpable deformity shown only 
on the examination in June 1996, no abnormality of the 
shoulder has been found.  Equally important is the medical 
opinion of a VA examiner in 1998 that the veteran's right 
shoulder is asymptomatic and unremarkable.  Indeed, that 
examiner was unable to state the cause of any right shoulder 
disability because, fairly interpreted, there was no right 
shoulder disability.  Since there is no current chronic right 
shoulder disability, no such disability could have been 
incurred during military service.  

Plantar Fasciitis, claimed as a disorder of the heels,
And Bilateral Pes Planus

During service in 1977 it was suspected that the veteran had 
bilateral tibial stress fractures but X-rays were negative.  
Shin splints were also suspected but have not been clinically 
identified since service.  Also during service there was a 
diagnostic assessment of plantar fasciitis but this also has 
not been clinically identified since service.  

The veteran's complaints of pain or discomfort of his feet 
and heels during service were primarily associated with 
extensive running.  There was no inservice notation of pes 
planus and it was not until two examinations in 1996 that it 
was reported he used some form of arch support.  Bilateral 
pes planus was diagnosed on VA examination in February 1996, 
although on VA examination in 1998 it was reported that he 
was unaware of having any pes planus.  No abnormality of the 
feet was found on examination in June 1996, and the 1998 
examination, when X-rays of the veteran's feet were normal, 
specifically found that he did not have pes planus.  
Since the veteran's claim file was available for review by 
the examiner in 1998 and that examiner extensively reviewed 
the claim file, it is the determination of the Board that the 
medical opinions expressed by that examiner are entitled to 
greater weight.  Since that examiner did not find either 
plantar fasciitis or pes planus, it is the judgment of the 
Board that service connection for plantar fasciitis and pes 
planus is not warranted.  

Lumbosacral strain

Although Dr. Fedosky reported that X-rays revealed both DDD 
and DJD of the veteran's lumbosacral spine at L5-S1, no such 
radiological changes were verified or corroborated by VA X-
rays in 1996 and 1998.  Moreover, there is no clinical 
evidence of the type of neurological symptoms which are 
typically found in DDD of the lumbosacral spine.  
Specifically, there is no evidence of diminished reflexes nor 
impairment of the sensory or motor functions of the lower 
extremities and, equally important, there are no subjective 
complaints of radicular pain.  

The veteran does have, at most, slight limitation of motion 
of motion and subjective complaints of occasional low back 
discomfort.  However, he has no muscle spasm.  The 
examination in 1998 also found that the veteran did not have 
any pain on motion.  

Accordingly, an evaluation in excess of 10 percent for slight 
limitation of motion is not warranted even when consideration 
is given to any functional impairment stemming from repeated 
or extensive use.  See DeLuca.

Sinusitis

On VA examination in 1996 the sinuses were normal.  Recent VA 
X-rays of the veteran's sinuses revealed only a small soft 
tissue nodule which could be a retention cyst in the right 
antrum.  However, VA examination in 1998 found no active 
sinusitis.  The veteran had no sinus headaches and only 
occasional maxillary facial pain and treated his difficulty 
breathing with over-the-counter medication.  The examiner 
opined that the veteran did not have chronic sinusitis but 
could have episodes of acute sinusitis associated with 
allergic rhinitis.  

Even when consideration is given to the radiological findings 
in 1998, it is not shown that the veteran had moderate 
impairment, under the criteria in effect prior to October 7, 
1996; neither discharge, crusting nor scabbing has been 
demonstrated.  It is also not shown that, under the criteria 
in effect since October 7, 1996, he has any incapacitating 
episodes or three to six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  Accordingly, a compensable rating is not warranted 
under the criteria in effect prior to October 7, 1996 nor 
under the criteria in effect since October 7, 1996.  

Extraschedular Rating

The evidence does not reflect that the veteran has been 
hospitalized in recent years for his service-connected 
lumbosacral strain or sinusitis or that they are otherwise of 
such an unusual nature as to render impractical the 
application of the regular schedular rating standards for the 
purposes of assigning an extraschedular evaluation.  
Accordingly, the Board finds no error in the RO's failure to 
refer the case to the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321.  

In reaching these determinations, it is the judgment of the 
Board, for the reasons explained above, that the 
preponderance of the evidence is against the veteran's 
claims.  Accordingly, there is no doubt to be resolved in his 
favor under 38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

Service connection for post-traumatic arthritis of the right 
shoulder, plantar fasciitis and bilateral pes planus is 
denied.  

An increased rating for lumbosacral strain is denied and a 
compensable rating for sinusitis is denied.  


		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals

 

